DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S PG-PUB NO. 20200211206 A1) in view of Gordon et al (Proceedings of the IEEE/CVF International Conference on Computer Vision (ICCV), 2019, pp. 8977-8986), and further in view of Zhou et al (U.S PG-PUB NO. 20190005718 A1), in view of Paschalidou et al (2018 IEEE/CVF, pp. 3897-3906).
-Regarding claim 1, Wang discloses a depth system (Abstract; FIGS. 1-7; [0021], “depth estimation”) for semi-supervised training of a depth model ([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) using a neural camera model that is independent of a camera type ([0020], “camera motion”; [0024], “camera pose and depth map”; [0027], “camera model”), comprising: one or more processors (FIG. 7, CPU 701, GPU 719); a memory communicably coupled to the one or more processors and storing (FIG. 7, Device 708, memory 702; [0158]; [0161]): a network module FIG. 7; [0159]; [01610-[0162]; FIGS. 1-6; [0059]; [0086]), when executed by the one or more processors (FIG. 7, CPU 701, GPU 719; [0158]; [0161]), cause the one or more processors (FIG. 7, CPU 701, GPU 719; [0158]; [0161]) to acquire training data ([0158]-[0161]; FIG. 7, 704; FIG. 3, step 305) including at least a pair of training images (FIG. 1, images 115, 110; FIG. 3 step 305; [0024]; [0046]) derived from a monocular video and depth data associated with at least one of the training images ([0027], “monocular video … depth and object motion … entangled information”; [0043], “monocular images in training”; [0082], “monocular video”; [0086]; [0130]); and a training module including instructions that, when executed by the one or more processors (FIG. 7; [0159]; [0161]-[0162]; FIGS. 1-6; [0059]; [0086]), cause the one or more processors(FIG. 7, CPU 701, GPU 719) to train the depth model (FIG. 6, step 610; [0097]; [0110]) using the training data to generate a self- supervised loss from the pair of training images and a supervised loss from the depth data (FIGS. 1-5; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”), wherein the training module includes instructions to train the depth model including instructions (FIG. 7; [0159]; [0161]-[0162]; FIGS. 1-6; [0059]; [0086]) to learn the camera type by generating (Abstract, “predict the camera motion … camera pose”; [0027], “camera model”), using a ray surface model that is a neural network, a ray surface that approximates an image character of the training images as produced by a camera having the camera type, and wherein the training module includes instructions FIG. 7; [0159]; [01610-[0162]; FIGS. 1-6; [0059]; [0086]) to provide the depth model to infer depths from monocular images in a device (Abstract, “depth maps (e.g., DepthNet), …depth estimation”; [0020], “inferring dense and 3D geometry and motion understanding … per-pixel depth estimation from a single image”; [0021]; FIG. 1).
Wang is silent to teach using a neural camera model that is independent of a camera type and a ray surface model, a ray surface that approximates an image character of the training images as produced by a camera having the camera type.
In the same field of endeavor, Gordon teaches using a neural camera model that is independent of a camera type (Gordon: Abstract, “learn the camera intrinsic parameters … from arbitrary videos of unknown origin at scale”; FIG. 1, caption; Page 8978, 2nd Col., 2nd paragraph, 4th paragraph; FIG. 2, caption).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.
Wang in view of Gordon is silent to teach using a ray surface mode, a ray surface that approximate an image character of the training images as produced by a camera having the camera type.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses using a ray surface model, a ray surface that approximate an image character of the training images as produced by a camera having the camera type (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon with the teaching of Zhou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
Wang in view of Gordon, and further in view of Zhou is silent to teach that the ray model is a neural network.
However, Paschalidou is an analogous art pertinent to the problem to be solved in this application and further discloses that the ray model is a neural network (Paschalidou: Abstract; Figures 1-2; page 3899, section 3. Model).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by using a neural network based ray model in order to cope with large surface appearance variations across different viewpoints.
-Regarding claim 5, Wang in view of Gordon and further in view of Zhou, in view of Paschalidou discloses the method of claim 1.
Wang: [0046]-[0047]). Wang is silent to teach wherein the image character associated with the camera type includes at least a format of the monocular image and lens distortion. 
In the same field of endeavor, Gordon teaches wherein the image character associated with the camera type includes at least a format of the monocular image and lens distortion (Gordon: Page 8978, Col. 1, 2nd paragraph, “lens distortion”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.
Wang in view of Gordon is silent to teach wherein the ray surface associates pixels within the monocular image with directions in an environment from which light that generates the pixels in the camera originates.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the ray surface associates pixels within the monocular image with directions in an environment from which light that generates the pixels in the camera originates (Zhou: [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball … The ray is one-to-one corresponding to an image coordinate”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform 
-Regarding claim 6, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 1.
Wang in view of Gordon discloses wherein the training module includes instructions to train the depth model to produce the depth estimates according to a semi-supervised training process model (Wang: Abstract; FIGS. 1-7; [0021], “depth estimation”;([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) that integrates a self-supervised structure from motion (SfM) process (Wang: [0021], “supervise depth estimation through view synthesis via rigid structure from motion (SfM)”; [0031]), and wherein the training module includes instructions to train the depth model including instructions (FIG. 7; [0159]; [01610-[0162]; FIGS. 1, 3, 6; [0059]; [0086]) to use the self-supervised loss and the supervised loss to update at least the depth model, a pose model, and the ray surface model (Wang: FIG. 1, DepthNet 140, MotionNet 120; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”).
Wang in view of Gordon is silent to teach a ray surface model.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses a ray surface model (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
-Regarding claim 7, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 1.
Wang in view of Gordon discloses wherein the self-supervised loss includes a photometric loss (Wang: [0049]) and a depth smoothness loss (Wang: [0026]; [0070]; [0121]) that separately account for pixel-level similarities (Wang: [0027]; [0034]), wherein the training module includes instructions to train the depth model including instructions to pre-train the depth model, the ray surface model, and pose model according to a self-supervised training process that does not use the depth data as a ground truth comparison (Wang: FIG. 1, DepthNet 140, MotionNet 120; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”).

However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses a ray surface model (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
-Regarding claim 8, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 1.
Wang discloses wherein the depth model is a machine learning algorithm (FIG. 1, DepthNet; [0024]; [0033], “supervised depth estimation with CNN”), and wherein generating the ray surface includes learning the camera type to provide the ray surface as part of the neural camera model that approximates the camera type for a set of training data including the pair of training images (FIG. 1, images 110, 115; Abstract; FIG. 3 step 305; [0024]; [0046]; [0158], [0161]).

In the same field of endeavor, Gordon teaches using a neural camera model that is independent of a camera type (Gordon: Abstract, “learn the camera intrinsic parameters … from arbitrary videos of unknown origin at scale”; FIG. 1, caption; Page 8978, 2nd Col., 2nd paragraph, 4th paragraph; FIG. 2, caption).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.
Wang in view of Gordon is silent to teach using a ray surface mode, a ray surface that approximate an image character of the training images as produced by a camera having the camera type.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses using a ray surface model, a ray surface that approximate an image character of the training images as produced by a camera having the camera type (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).

-Regarding claim 9, Wang discloses a non-transitory computer-readable medium ([0161]-[0162]) for semi-supervised training of a depth model (Abstract; FIGS. 1-7; [0021], “depth estimation”;([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) using a neural camera model that is independent of a camera type ([0020], “camera motion”; [0024], “camera pose and depth map”; [0027], “camera model”) and including instructions (FIG. 7; [0159]; [0161]-[0162]; FIGS. 1-6; [0059]; [0086]) that when executed by one or more processors cause the one or more processors to (FIG. 7, CPU 701, GPU 719): acquire training data ([0158]-[0161]; FIG. 7, 704; FIG. 3, step 305) including at least a pair of training images (FIG. 1, images 115, 110; FIG. 3 step 305; [0024]; [0046]) derived from a monocular video and depth data associated with at least one of the training images ([0027], “monocular video … depth and object motion … entangled information”; [0043], “monocular images in training”; [0082], “monocular video”; [0086]; [0130]); train the depth model using the training data to generate a self-supervised loss from the pair of training images and a supervised loss from the depth data (FIGS. 1-5; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”), wherein training the depth model includes learning the camera type by generating, using a ray surface model that is a neural network, a ray surface that approximates an image character of the training images as produced by a camera having the camera type; and provide the depth model to infer depths from monocular images in a device (Abstract, “depth maps (e.g., DepthNet), …depth estimation”; [0020], “inferring dense and 3D geometry and motion understanding … per-pixel depth estimation from a single image”; [0021]; FIG. 1).
Wang is silent to teach using a neural camera model that is independent of a camera type and a ray surface model, a ray surface that approximates an image character of the training images as produced by a camera having the camera type.
In the same field of endeavor, Gordon teaches using a neural camera model that is independent of a camera type (Gordon: Abstract, “learn the camera intrinsic parameters … from arbitrary videos of unknown origin at scale”; FIG. 1, caption; Page 8978, 2nd Col., 2nd paragraph, 4th paragraph; FIG. 2, caption).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.

However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses using a ray surface model, a ray surface that approximate an image character of the training images as produced by a camera having the camera type (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-6; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon with the teaching of Zhou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
Wang in view of Gordon, and further in view of Zhou is silent to teach that the ray model is a neural network.
However, Paschalidou is an analogous art pertinent to the problem to be solved in this application and further discloses that the ray model is a neural network (Paschalidou: Abstract; Figures 1-2; page 3899, section 3. Model).

-Regarding claim 12, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 9.
Wang in view of Gordon discloses wherein the instructions to train the depth model to produce the depth estimates (Wang: Abstract; FIGS. 1-7; [0021], “depth estimation”;([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) according to a self-supervised structure from motion (SfM) process (Wang: [0021], “supervise depth estimation through view synthesis via rigid structure from motion (SfM)”; [0031]), and wherein the instructions to train the depth model include instructions (Wang: FIG. 7; [0159]; [01610-[0162]; FIGS. 1-6; [0059]; [0086]) to use the self-supervised loss and the supervised loss to update at least the depth model, a pose model, and the ray surface model (Wang: FIG. 1, DepthNet 140, MotionNet 120; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”).
Wang in view of Gordon is silent to teach a ray surface model.
Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
-Regarding claim 13, Wang discloses a method of semi-supervised training of a depth model (Abstract; FIGS. 1-7; [0021], “depth estimation”;([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) using a neural camera model  that is independent of a camera type ([0020], “camera motion”; [0024], “camera pose and depth map”; [0027], “camera model”), comprising: acquiring training data ([0158]-[0161]; FIG. 7, 704; FIG. 3, step 305) including at least a pair of training images (FIG. 1, images 115, 110; FIG. 3 step 305; [0024]; [0046]) derived from a monocular video and depth data associated with at least one of the training images ([0027], “monocular video … depth and object motion … entangled information”; [0043], “monocular images in training”; [0082], “monocular video”; [0086]; [0130]); training the depth FIGS. 1-5; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”), wherein training the depth model includes learning the camera type by generating, using a ray surface model that is a neural network, a ray surface that approximates an image character of the training images as produced by a camera having the camera type; and providing the depth model to infer depths from monocular images in a device (Abstract, “depth maps (e.g., DepthNet), …depth estimation”; [0020], “inferring dense and 3D geometry and motion understanding … per-pixel depth estimation from a single image”; [0021]; FIG. 1).
Wang is silent to teach using a neural camera model that is independent of a camera type and a ray surface model, a ray surface that approximates an image character of the training images as produced by a camera having the camera type.
In the same field of endeavor, Gordon teaches using a neural camera model that is independent of a camera type (Gordon: Abstract, “learn the camera intrinsic parameters … from arbitrary videos of unknown origin at scale”; FIG. 1, caption; Page 8978, 2nd Col., 2nd paragraph, 4th paragraph; FIG. 2, caption).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with 
Wang in view of Gordon is silent to teach using a ray surface mode, a ray surface that approximate an image character of the training images as produced by a camera having the camera type.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses using a ray surface model, a ray surface that approximate an image character of the training images as produced by a camera having the camera type (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon with the teaching of Zhou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
Wang in view of Gordon, and further in view of Zhou is silent to teach that the ray model is a neural network.
Paschalidou: Abstract; Figures 1-2; page 3899, section 3. Model).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by using a neural network based ray model in order to cope with large surface appearance variations across different viewpoints.
-Regarding claim 17, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 13.
Wang does teach camera intrinsic matrix (Wang: [0046]-[0047]). Wang is silent to teach wherein the image character associated with the camera type includes at least a format of the monocular image and lens distortion. 
In the same field of endeavor, Gordon teaches wherein the image character associated with the camera type includes at least a format of the monocular image and lens distortion (Gordon: Page 8978, Col. 1, 2nd paragraph, “lens distortion”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.
Wang in view of Gordon is silent to teach wherein the ray surface associates pixels within the monocular image with directions in an environment from which light that generates the pixels in the camera originates.
Zhou: [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball … The ray is one-to-one corresponding to an image coordinate”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
-Regarding claim 18, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 13.
Wang in view of Gordon discloses wherein the training module to produce the depth estimates is a semi-supervised training process (Wang: Abstract; FIGS. 1-7; [0021], “depth estimation”;([0023], “3D motion for unsupervised/self-supervised learning”; [0048], “supervised through synthesizing”; Abstract, “jointly supervise”) that integrates a self-supervised structure from motion (SfM) process (Wang: [0021], “supervise depth estimation through view synthesis via rigid structure from motion (SfM)”; [0031]), and wherein the training the depth model includes (FIG. 7; [0159]; [01610-[0162]; FIGS. 1, 3, 6; [0059]; [0086]) using the self-supervised loss and the supervised loss to update at least the depth model, a pose Wang: FIG. 1, DepthNet 140, MotionNet 120; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”).
Wang in view of Gordon is silent to teach a ray surface model.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses a ray surface model (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
-Regarding claim 19, Wang in view of Gordon, and further in view of Zhou, in view of Paschalidou discloses the method of claim 13.
Wang in view of Gordon discloses wherein the self-supervised loss includes a photometric loss (Wang: [0049]) and a depth smoothness loss (Wang: [0026]; [0070]; [0121]) that separately account for pixel-level similarities (Wang: [0027]; [0034]), wherein training the depth model includes pretraining the depth model, the ray surface model, and the pose model according to a self-supervised training process that does not use the depth data as a ground truth comparison (Wang: FIG. 1, DepthNet 140, MotionNet 120; FIG. 6, step 605, 610; [0097]; [0026], “smoothness loss for depth … view synthesis loss for depth”; [0043], “supervised through synthesizing a target image”, equations (2)-(3); [0051], “unsupervised learning of depths”; [0020], “self-supervision”; [0023], “unsupervised/self-supervised learning … considers depths”).
Wang in view of Gordon is silent to teach a ray surface model.
However, Zhou is an analogous art pertinent to the problem to be solved in this application and further discloses a ray surface model (Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.

Wang discloses wherein the depth model is a machine learning algorithm (FIG. 1, DepthNet; [0024]; [0033], “supervised depth estimation with CNN”), and wherein generating the ray surface includes learning the camera type to provide the ray surface as part of the neural camera model that approximates the camera type for a set of training data including the pair of training images (FIG. 1, images 110, 115; Abstract; FIG. 3 step 305; [0024]; [0046]; [0158], [0161]).
Wang is silent to teach using a neural camera model that is independent of a camera type and a ray surface model, a ray surface that approximates an image character of the training images as produced by a camera having the camera type.
In the same field of endeavor, Gordon teaches using a neural camera model that is independent of a camera type (Gordon: Abstract, “learn the camera intrinsic parameters … from arbitrary videos of unknown origin at scale”; FIG. 1, caption; Page 8978, 2nd Col., 2nd paragraph, 4th paragraph; FIG. 2, caption).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Gordon by learning camera intrinsic parameters in order to perform monocular depth, egomotion and object motion from unknown cameras.
Wang in view of Gordon is silent to teach using a ray surface mode, a ray surface that approximate an image character of the training images as produced by a camera having the camera type.
Zhou: Abstract, “pairwise feature matching … ray model … generate a 3D feature point cloud … reconstructed camera pose set”; FIGS. 1-4; [0029], “various types of camera”;  [0037], “models of the camera … each ray r can be defined by an origin point and another point …on a unit ball”, equations (2)-(4)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Gordon, and further in view of Zhou with the teaching of Paschalidou by learning camera intrinsic parameters an using a ray surface model as part of the neural camera model in order to in order to perform monocular depth, egomotion and object motion from unknown cameras with improved apparent resolution and overcome memory limitations.
Allowable Subject Matter
Claims 2-4, 10-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664